Order
PER CURIAM.
This case involves a jurisdictional issue in an action brought by the Juvenile Officer of Cole County, Missouri, alleging that a juvenile was in need of the care and protection of the court. Mother appeals from the trial court’s order finding it had jurisdiction to intervene on behalf of M.J., the juvenile. Mother claims the trial court erred in finding that she neglected M.J., because the Juvenile Officer did not prove neglect by clear and convincing evidence.
Affirmed. Rule 84.16(b).